Citation Nr: 0613177	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides and as secondary to 
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The veteran appeared at a Travel Board hearing in July 2004 
before a Veterans Law Judge who is no longer at the Board.  
The Board informed the veteran of this fact in a March 2006 
letter and inquired if he desired another hearing.  See 
38 C.F.R. § 20.707 (2005).  In his March 2006 response, the 
veteran advised that he did not desire another hearing.  A 
transcript of the hearing testimony is associated with the 
claims file.

This case was previously before the Board in December 2004 
when it was remanded for additional evidence.  The case is 
once again before the Board for appellate review.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that hypertension is not related to an in-service disease or 
injury, to herbicide exposure, or to a service-connected 
disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, it may not be presumed to have been incurred in or 
aggravated by active service, to include as secondary to the 
presumed exposure to herbicides, nor is it proximately due 
to, the result of, or aggravated by, the service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in letters of July 2001 and February 2005, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2002 Statement 
of the Case (SOC), and Supplemental Statements of the Case 
(SSOC) of August 2002 and August 2005, as well as the Board's 
December 2004 remand.  These documents provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, the records related to his 
application for benefits administered by the Social Security 
Administration (SSA), and the transcript of his Travel Board 
hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, as reflected by the 
veteran's February 2005 statement that he had no further 
evidence to request or submit, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  In 
other words, a reasonable person could be expected to 
understand from the notice provided what was needed and any 
defect in notice was cured by actual knowledge on the part of 
the appellant that certain evidence was required and that the 
appellant should have provided it.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The veteran applied for service connection for hypertension 
in July 2001.  His application reflects that the basis for 
his claim was that the ship he served on twice entered the 
waters of Vietnam.  The RO determined that his service 
medical records reflected that he went ashore.  Thus, the 
February 2002 rating decision granted service connection for 
type II diabetes mellitus due to presumed exposure to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The rating 
decision denied the claim for entitlement to service 
connection for hypertension.

The service medical records reflect no entries for 
complaints, findings, or treatment for hypertension.  The 
April 1970 report of physical examination for separation 
reflects that the veteran's blood pressure reading was 
112/78.  All areas were assessed as normal, with the 
exception of one notation of a scar.  The veteran was deemed 
physically fit for separation from active service.

The claims file reflects no record of complaints or treatment 
for hypertension within one year of the veteran's separation 
from active service.  He related at the hearing that he was 
diagnosed with hypertension in 1996.  VA outpatient treatment 
records reflect a December 1997 request for a refill of blood 
pressure medication.

The December 2001 VA diabetes examination report reflects 
that the veteran was diagnosed with diabetes in June 2001, 
and that he had already experienced hypertension for three 
years.  The examiner made no comment as to any relationship 
between the veteran's diabetes and his hypertension.  The 
veteran related at the hearing that a number of his providers 
had commented to him that his hypertension was related to his 
diabetes.

Pursuant to the December 2004 remand, the veteran was 
afforded another examination.  The September 2005 examination 
report reflects that the veteran related that he was 
diagnosed with hypertension prior to 1996 and with adult 
onset diabetes in 2000.

The examiner noted that he reviewed the claims file as part 
of the examination.  The examiner observed that the veteran 
had essential hypertension, central obesity, hyperglycemia, 
hyperlipidemia, and that he met most of the criteria for the 
metabolic syndrome.  Also noted was that the veteran's 
hypertension preceded the diagnosis of diabetes mellitus by 
at least four years.  The examiner opined that the veteran's 
hypertension was not directly related to his diabetes 
mellitus but is secondary to his obesity.  The examiner 
further opined that the veteran's hypertension was not 
aggravated by his diabetes mellitus, but that it was more 
likely  that his hypertension was related to his obesity and 
metabolic syndrome, rather than exposure to Agent Orange.

In response to the August 2005 SSOC, the veteran asserted 
that the September 2005 examination lasted only seven 
minutes, and that the examiner's opinion was irresponsible in 
light of the brevity of the examination.  In other 
submissions, the veteran asserted that he served in Vietnam, 
he has type II diabetes mellitus as a result of that service, 
and therefore, his hypertension is due to his service-
connected diabetes.

VA outpatient treatment records from Charleston, South 
Carolina for the period from June 1991 to September 2005, and 
from Columbia and Orangeburg, South Carolina for December 
2001 to January 2005, reflect treatment of the veteran's 
hypertension and diabetes mellitus, but no comment or opinion 
as to any relationship between the two or between his 
hypertension and his active service.  The SSA records include 
his VA outpatient treatment records and reflect that SSA 
determined that he was not disabled due to his conditions, to 
include a back and ankle disorder.  The SSA records reflect 
no comment or opinion that the veteran's hypertension is 
causally related to his diabetes mellitus or his presumed 
exposure to herbicides.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, only those diseases 
designated by the Secretary shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); 61 Fed. 
Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999).  
Hypertension is not among the diseases listed by the 
Secretary as positively associated with exposure to 
herbicides.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board acknowledges the veteran's hearing testimony that 
his providers told him that his hypertension was related to 
his diabetes mellitus, but the veteran's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The service medical records show no evidence of hypertension 
during the veteran's active service, and his hypertension did 
not manifest until over 20 years after his active service.  
Thus, the preponderance of the evidence is against service 
connection on a direct basis and as a chronic disease on a 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

As set forth above, the September 2005 examination report 
reflects that the examiner determined that the veteran's 
hypertension was not connected to or aggravated by his 
service-connected diabetes mellitus, nor was it related to 
his presumed exposure to herbicides.  The examiner also 
opined that the veteran's hypertension was not aggravated by 
his diabetes.  There are no competent medical opinions to the 
contrary in the record.  

The veteran argues that the examination was inadequate 
because it was too short.  However, the Board finds the 
examination to have been thorough and fully adequate for VA 
purposes, especially given the review of the claims file, 
which included extensive medical reports.  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
on a direct basis, on a presumptive basis as a chronic 
condition or as a result of herbicide exposure, and on a 
secondary basis, to include aggravation. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


